TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00578-CV


                   Reagan National Advertising of Austin, Inc., Appellant

                                                v.

                            Studio M Select Wines, LLC, Appellee


              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-17-005547, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties filed an agreed motion, requesting that this Court vacate the trial

court’s judgment and render judgment that the parties take nothing. See Tex. R. App. P.

42.1(a)(2)(A). However, Texas Rule of Appellate Procedure 43.2 allows this Court to either

(1) reverse the trial court’s judgment in whole or in part and render the judgment that the trial

court should have rendered or (2) vacate the trial court’s judgment and dismiss the case. See id.

R. 42.3(c), (e). Accordingly, we grant the motion in part. We reverse the trial court’s judgment,

and pursuant to the parties’ agreement, render judgment that the parties take nothing. See Tex.

R. App. P. 42.1(a)(2)(A); see also id. R. 42.3(c). We dismiss the appeal. See id. R. 42.3(f).
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Joint Motion

Filed: March 20, 2020




                                               2